DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The best prior art of record, i.e. Gozzini et al (Publication number: US 2018/0046837) in view of Jones et al (Patent number: US 10,268,884) does not specifically show the limitations of “a selective light transmission layer disposed between the light sensing array layer and the 11display element layer, the selective light transmission layer comprising: 12a plurality of through-holes configured to form a path of light onto the at least one 13optical sensor; and 14a light-blocking conductive pattern disposed between the plurality of through- isholes; and 16a plurality of pixels, each pixel among the plurality of pixels comprising: 17a pixel circuit disposed in the pixel circuit layer; and 18a light emitting element disposed in the display element layer, 19wherein a voltage transmitted to the light-blocking conductive pattern is one of voltages 20transmitted to the pixel circuit.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        08/09/2022